HODGES, J.
Chas. O. Austin, as commissioner of insurance and banking, filed this suit in the district court of Gregg county on June 29, 1917, against T. E. Huffman, a stockholder in the People’s State Bank of Longview, and J. N. Campbell, a former stockholder, seeking to recover the sum of $1,000, the face value of stock then owned by Huffman. The record shows that Campbell, the former owner, transferred the stock to Huffman on February 5, 1916; and on the 18th day of August, 1916, the commissioner of insurance and banking took charge of the affairs of the bank as provided for in the statute. In the court below judgment was rendered in favor of the commissioner for the full amount sued for against Huffman, but the court refused a judgment against Campbell; and this appeal is from that portion of the judgment.
The case was tried before the court without a jury, and he filed findings of fact and conclusions of law which are the same as those filed in the case of Austin v. T. D. Campbell et al., 210 S. W. 277, this day decided by this court.
For the reasons stated in that case, the judgment of the trial court will be reversed, and judgment here rendei’ed in favor of the commissioner against J. N. Campbell, together with interest and costs.